Citation Nr: 1022777	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for basal cell 
carcinoma, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sinus disorder.  

6.  Entitlement to service connection for a lung disorder, 
including asbestosis.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1960 to April 
1968, from September 1968 to June 1970, and from July 1970 to 
May 1980.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Veteran testified in support of these claims during a 
hearing held at the RO before the undersigned Acting Veterans 
Law Judge in June 2009 and a copy of the transcript of that 
hearing has been added to the claims file.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran claims entitlement to service connection for 
PTSD, basal cell carcinoma, a back disorder, hypertension, a 
sinus disorder and a lung disorder, including asbestosis.  
Additional action is necessary before the Board decides these 
claims.  

First, during his June 2009 hearing before the undersigned 
Acting Veterans Law Judge, the Veteran testified that he 
participates in one-on-one counseling for PTSD at the Vet 
Center in Fort Worth, Texas and sees his family physician, 
Dr. Singh, every three months for hypertension.  Records of 
this counseling and treatment are not in the claims file and, 
given their pertinence to the claims for service connection 
for PTSD and hypertension must be secured in support of this 
appeal.  
Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Second, upon receipt and prior to consideration of most 
applications for VA benefits, VA is tasked with satisfying 
certain procedural requirements outlined in the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide, in part, 
that VA is to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of 
the VCAA, when applicable.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The VCAA is applicable in this case and, as explained below, 
VA has not yet satisfied the requirements thereof by 
providing the Veteran adequate assistance with regard to his 
claims.  Any decision to proceed in adjudicating these claims 
would therefore prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the VCAA, VA is required to afford the Veteran a VA 
examination when there is insufficient information of record 
to make a decision on a claim, there is competent evidence in 
the claims file that the claimant has a current disability or 
signs and symptoms of a current disability, and the record 
indicates that the disability or signs and symptoms of the 
disability may be associated with active service.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (holding that any evidence of a link 
between a current disability and active service must be 
competent).   

The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence suggesting a nexus, which is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a suggested link between a 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. at 83.

In this case, VA is required to afford the Veteran a VA 
examination in support of his claims for service connection 
for sinus, low back and lung disorders and hypertension 
because the evidence meets the requirements of 38 U.S.C.A. 
§ 5103A(d).  Post-service medical evidence confirms that the 
Veteran has sinus, back and lung disabilities and 
hypertension.  According to the Veteran's service treatment 
records, the Veteran received treatment for sinus, back and 
lung complaints during service and underwent a hypertension 
evaluation, during which medical professionals noted elevated 
blood pressure readings.  

The Veteran claims that during service, he was exposed to 
asbestos, defoliants and napalm while serving on the USS 
Bennington.  Allegedly, the asbestos was on the pipe, 
bulkheads and insulation and his berthing space was right 
below the area of the hangar deck where barrels of defoliants 
and napalm were stored.  He recalls the substances leaking 
and spilling down into his compartment.  The Veteran further 
claims that, following discharge from service, he continued 
to have sinus and lung symptoms and was diagnosed with 
hypertension.  The Veteran and his friend testified that they 
were exposed to Agent Orange.  To date, VA has not obtained 
medical opinions addressing whether the Veteran's current 
sinus, back and lung disabilities are related to his active 
service, including documented in-service sinus, back and lung 
complaints and elevated blood pressure readings and alleged 
asbestos and chemical exposure.  

To adequately respond to the Veteran's assertions regarding 
his claim for service connection for basal cell carcinoma, VA 
should also afford the Veteran a VA examination in support of 
that claim.  The Veteran alleges that he developed this type 
of skin cancer on his left ear in 1980, shortly after his 
retirement, secondary to his exposure to Agent Orange while 
serving on the USS Bennington in the waters off Vietnam.  He 
contends that, there, he worked on aircraft that sprayed 
Agent Orange and dropped bombs and, as previously indicated, 
was exposed to barrels of defoliants and napalm.  

In support of his claim, the Veteran has submitted a written 
statement from D.B., a fellow serviceman who worked as an 
aircraft electrician/air crewman on the same ship as the 
Veteran's.  According to this statement, D.B. too recalls the 
leaking fluids, which were foul smelling, originating from 
barrels on the hangar deck and believed to be Agent Orange or 
napalm.  He remembers crewmen mentioning that the barrels 
contained weed killer and napalm.    

Post-service medical documents, including private treatment 
records dated in 1999, establish that, since discharge from 
service, the Veteran has received treatment for basal cell 
carcinoma, as alleged.  Since the Veteran filed his claim for 
service connection for such a condition, however, he has not 
been diagnosed with basal cell carcinoma or residuals 
thereof.  Accordingly, a medical opinion is needed regarding 
whether the Veteran currently has residuals of basal cell 
carcinoma and, if so, whether it is related to his active 
service, including the exposure to toxic substances.

Based on the foregoing, this case is REMANDED for the 
following action :

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
outstanding records of the Veteran's one-
on-one counseling for PTSD at the Vet 
Center in Fort Worth, Texas and his 
hypertension treatment by Dr. Singh.  

2.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for a back disorder.  Provide 
the examiner with the Veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review. Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) diagnose any existing back 
disorder;  

b) opine whether the disorder 
is at least as likely as not 
(50 percent probability or 
more) related to the Veteran's 
active service, including 
documented in-service back 
complaints, or his alleged fall 
from an aircraft wing; 

c) if the Veteran has arthritis 
of the spine, opine whether it 
manifested to a compensable 
degree within a year of his 
discharge from service;

d) provide rationale, with 
specific references to the 
record, for the opinions 
expressed


3.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for hypertension.  Provide the 
examiner with the Veteran's claims file 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) opine whether the Veteran's 
hypertension is at least as 
likely as not (50 percent 
probability or more) related to 
his active service, including 
documented elevated blood 
pressure readings; 

b) if not, opine whether the 
hypertension manifested to a 
compensable degree within a 
year of the Veteran's discharge 
from service;

c) provide rationale, with 
specific references to the 
record, for the opinion 
expressed

4.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for a sinus disorder.  Provide 
the examiner with the Veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review. Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) diagnose any existing sinus 
disorder;  

b) opine whether the disorder 
is at least as likely as not 
(50 percent probability or 
more) related to the Veteran's 
active service, including 
documented in-service sinus 
complaints; 

c) provide rationale, with 
specific references to the 
record, for the opinion 
expressed

5.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for a lung disorder.  Provide 
the examiner with the Veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review. Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) diagnose any existing lung 
disorder, including, if 
appropriate, asbestosis;  

b) record in detail the 
Veteran's history of exposure 
to asbestos; 

c) opine whether any lung 
disorder is at least as likely 
as not (50 percent probability 
or more) related to the 
Veteran's active service, 
including documented in-service 
lung complaints, or his alleged 
exposure to asbestos; 

d) provide rationale, with 
specific references to the 
record, for the opinion 
expressed.
6.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for basal cell carcinoma.  
Provide the examiner with the Veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review. 
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) record in detail the 
Veteran's history of exposure 
to Agent Orange and other toxic 
chemicals; 

b) indicate whether the Veteran 
has basal cell carcinoma or 
residuals thereof; 

c) if so, opine whether such 
condition is at least as likely 
as not (50 percent probability 
or more) related to the 
Veteran's active service, 
including his exposure to Agent 
Orange and/or other toxic 
chemicals; 

d) provide rationale, with 
specific references to the 
record, for the opinions 
expressed

7.  Readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



